Citation Nr: 0828771	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hallux valgus of 
the right foot.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hallux valgus of 
the left foot.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Mr. Ronald R. Austin, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1976 and from December 1977 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in August 2006.  
38 C.F.R. § 20.704(e) (2007).

The Board's May 1992 decision, which initially considered and 
denied the veteran's respective claims for service connection 
for his bilateral pes planus, hallux valgus of the right and 
left feet, asthma, and right and left knee disorders, is the 
last final denial of these claims.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1104 (2007).  He thus is required to submit new and 
material evidence to reopen these claims and warrant further 
consideration of them on the underlying merits (on a de novo 
basis).  The Board must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to consider the underlying claims on their merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Another preliminary point worth mentioning is that, in his 
October 2004 claim (see also December 2004 Report of Contact 
(VA Form 119)), the veteran raised an additional claim that 
had not been previously made or adjudicated - for service 
connection for a dull pain on his left side.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In any 
event, this additional claim is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2007).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  

Regrettably, the Board must remand the claim for service 
connection for a bladder disorder, and the petitions to 
reopen the previously denied claims for bilateral pes planus, 
hallux valgus of the right and left feet, asthma, and right 
and left knee disorders to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and 
deciding the claim for a back disorder.


FINDING OF FACT

The veteran does not currently have disability from a back 
disorder.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2004 and February 2005.  These letters informed him 
of the evidence required to substantiate his claim, and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that a more recent March 2006 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the veteran's claim in the June 2006 SOC - 
with the intent of considering any additional evidence 
received in response to that additional notice, although 
there was none.  See again Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for a back disorder that is obtainable, and 
therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service medical records (SMRs), service personnel records 
(SPRs), VA treatment records, and identified 
private treatment records.  And he has personally submitted 
his Social Security Administration (SSA) records and 
Medicare-related bills and summary notices.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is unnecessary to decide the claim as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is 
significant that the veteran's SMRs and post-service medical 
records are unremarkable for a back disorder, especially a 
currently diagnosed back disability.  Obviously then, in the 
absence of the required medical evidence confirming he has 
the condition claimed, there is no possibility of 
etiologically linking this non-existent condition to his 
military service.  Moreover, although he contends otherwise, 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Whether the Veterans is Entitled to Service Connection 
for a Back Disorder

The veteran claims he suffers from back pain.  In his 
September 2005 SSA disability appeal, he stated that "it is 
harder for [him] to bend, walk or stand up due to back and 
shoulder pain."  He added that the back pain was "sharp and 
extreme."

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the veteran has current 
disability from a back disorder.  As mentioned, proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).

As mentioned, the veteran asserts he suffers from back pain.  
But mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, is not generally considered a 
disability and cannot substantiate a claim for service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Concerning this, the veteran's post-service private medical 
records are completely unremarkable for any documented 
complaint, treatment, or diagnosis of a back disorder.  In 
fact, no doctor has ever provided a clinical diagnosis that 
the veteran has a back disorder, so obviously there is no 
possible means of attributing a non-existent condition to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And in the 
absence of any relevant complaints or manifestations in 
service, his SMRs also provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  

So, simply stated, the medical record outweighs the veteran's 
personal belief that he has a back disorder due to his 
military service.  Thus, absent current disability, service 
connection for a back disorder cannot be granted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a back disorder.  
So there is no reasonable doubt to resolve in the veteran's 
favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a back disorder is 
denied.




REMAND

Before addressing the remaining claims on appeal, the Board 
finds that additional development is required.  

The Board's May 1992 decision, which initially considered and 
denied the veteran's claims for service connection for his 
bilateral (i.e., right and left foot) pes planus, bilateral 
hallux valgus, asthma, and bilateral knee disorder is the 
last final denial of these claims.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104.  
That decision, in relevant part, denied service connection 
for the bilateral pes planus and bilateral hallux valgus 
because these conditions were found to have been noted as 
pre-existing conditions, for which the veteran had failed to 
show any permanent increase in their severity during his 
military service.  The Board also denied service connection 
for asthma, and for the bilateral knee disorder, as there was 
no indication of relevant complaints or treatment for these 
disorders in service, or any medical evidence etiologically 
linking the veteran's then-current asthma and bilateral knee 
disorder to his periods of military service.  In addition, 
there was no evidence showing a basis for service connection 
for asthma on a theory of aggravation, as the Board did not 
find it to be a condition pre-existing the veteran's periods 
of military service, or that it had increased in severity 
during his service.

Concerning his petitions to reopen these claims for service 
connection, the veteran has not received the type notice 
required by the VCAA.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that the VCAA notice requirements in 
regard to new and material evidence claims require VA to send 
a specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  

In addition, VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's December 2004 VCAA notice letter, however, did not 
describe what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial on the merits 
for any of the claims on appeal.  38 C.F.R. § 3.156(a).  
Rather, the letter only describes what is meant by new and 
material evidence in a general sense, but to reiterate, not 
with respect to the specific missing elements of the 
previously denied claims for service connection.  Moreover, 
the RO has provided the veteran no other VCAA notice letters 
that directly advise what specific evidence would be required 
to reopen his claims for service connection.  He must receive 
this VCAA notice before deciding the appeal of these claims.

In addition, a VA genitourinary examination is needed for a 
medical nexus opinion concerning the cause of the veteran's 
bladder disorder, and especially, whether it is somehow 
attributable to or aggravated by his service in the military.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4) (a VA 
examination and opinion should be obtained when necessary to 
decide a claim).

There is no disputing the veteran has a current bladder 
disorder, the first requirement for any service-connection 
claim.  Boyer, 210 F.3d 1353; Brammer, 3 Vet. App. 225.  
Indeed, a September 2004 VA treatment record notes a 
diagnosis of urinary incontinence, and he again complained of 
urinary problems in a May 2005 VA treatment record.  



A bladder disorder was not noted during the veteran's 
September 1976 military entrance examination.  He began 
serving on active duty that same month.  

Although SMRs a relatively short time later, in November and 
December 1976, show the veteran reported having enuresis 
(i.e., urinary incontinence) prior to beginning his first 
period of service in September 1976, such reported histories 
do not constitute notation of a disability pre-existing 
service.  See 38 C.F.R. § 3.303(c).  Indeed, only such 
conditions as are recorded in examination reports are 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  When determining whether a defect, 
infirmity, or disorder was "noted" at entrance into 
service, supporting medical evidence is needed.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of 
medical history does not transform information into competent 
medical evidence.  Cf. LeShore v. Brown, 8 Vet. App. 406 
(1995).  The disorder need not be symptomatic, but only noted 
on entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 
(1996).  

Nevertheless, despite that lack of notation of a pre-existing 
condition, the veteran's SMRs (see Standard Form 600 for 
September to December 1976) raise an issue of the potential 
existence of a bladder disorder pre-existing his period of 
military service.  In this respect, in November 1976 he 
acknowledged that he did, in fact, have a bedwetting problem.  
And in December 1976, he reported having a lifelong problem 
of enuresis.  Later that same month, another notation shows 
he reported having had occasional enuresis most of his life, 
wetting his bed on average about three times per month.  And 
further, it was noted that he had wet his bed four times 
during the past ten weeks while in the military.  



Consequently, a medical opinion is needed to determine 
whether the veteran had a pre-existing bladder disorder, and 
further, whether his periods of military service aggravated 
that pre-existing bladder disorder.  Watson, 4 Vet. App. 314 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in [or aggravated by] service.").  See, too, 
Maggitt, 202 F.3d 1375; D'Amico, 209 F.3d 1326 ; Hibbard, 13 
Vet. App. 548 ; and Collaro, 136 F.3d 1308.  See, as well, 
VAOPGCPREC 3-2003 (July 16, 2003). (indicating that VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches).  Also see Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Accordingly, these claims are REMANDED for the following 
development and consideration:  

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claims (i.e., describes what new and 
material evidence is under the current standard); and 
(2) notifies him of what specific evidence would be 
required to substantiate the element or elements needed 
for service connection that were found insufficient in 
the prior denials on the merits - as this applies to 
each respective claim on appeal.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.	Schedule the veteran for a VA genitourinary 
compensation examination to determine the nature and 
etiology of any current bladder disorder.  The veteran 
is hereby advised that failure to report for his 
scheduled VA examination, without good cause, may have 
adverse consequences for his claim.  The examination 
should include any diagnostic testing or evaluation 
deemed necessary.  

The claims file, including a complete copy of this 
remand, must be made available for review of the 
veteran's pertinent medical and other history.  Based on 
a comprehensive review of the claims file, as well as 
the current examination of the veteran, the examiner is 
asked to confirm the veteran currently has a bladder 
disorder.  

Provided the veteran is diagnosed with a current bladder 
disorder, the examiner must also provide a medical 
opinion indicating whether it is at least as likely as 
not (meaning 50 percent or more probable) the veteran's 
current bladder disorder is the result of his service in 
the military.  In making this determination, the 
examiner must indicate whether the veteran clearly and 
unmistakably had a bladder disorder prior to beginning 
his military service, giving his documented history of 
bedwetting dating back to his childhood, and if he did 
whether there also is clear and unmistakable evidence 
indicating this pre-existing condition was not 
aggravated during his military service beyond its 
natural progression.

The examiner must discuss the medical basis of the 
opinions, whether favorable or unfavorable.

3.	Then readjudicate the veteran's claims in light of 
the additional evidence obtained.  If the claims are not 
granted to his satisfaction, send him and his 
representative a SSOC and give them an opportunity to 
respond to it before returning the file to the Board for 
further appellate consideration of these remaining 
claims.  



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


